Opinion by
White, P. J.
§ 346. Common carrier; right of to surrender of hill of lading on delivery of goods. HSuit was instituted by Freeman against the railroad company in justice’s court *420for $180 damages for withholding and refusing to deliver to him certain goods shipped to him, and detaining and refusing to deliver the same to him for a period of forty days. Freeman recovered judgment in the justice’s court for $162. Appeal by the company to the county court, where the case was tried by the court without a jury, and Freeman again recovered judgment, but for $36, which judgment is here appealed. The court found that the value of Freeman’s time was $4.50 per day for eight days, during the time he was kept out of employment, and rendered judgment for that amount. The delay in the delivery of the goods, as shown by the undisputed evidence, was that Freeman did not, and in fact could not, produce a bill of lading for the goods, or sufficiently identify himself as the owner. It is true that he offered security, but defendant was under no obligation to accept personal security to indemnify itself for loss for improper delivery of the freight to a party wholly unknown to the agent of the company. [Railway Co. v. Adams, 49 Tex. 161.] The company had a right to the bill of lading as a protection to itself. On cross-examination the plaintiff testified that the goods were in fact delivered to him before he did produce and present his bill of lading for them. We are of the .opinion the evidence fails to show any legal or valid cause of action in plaintiff; wherefore the judgment is reversed, and judgment is here rendered that the appellee, John R. Freeman, take nothing by this suit, and that appellant, defendant in the court below, the Gulf, Colorado & Santa Fe Railroad Company, go hence without day, and do have and recover of said John R. Freeman all costs in this court and the lower courts incurred in this cause, and that execution may issue for the same.
April 29, 1891.
Reversed and rendered.